Assignment and Assumption Agreement

This Assignment and Assumption Agreement (the “Assignment”) is made on April 24,
2007, by and between COMMONS V INVESTMENT PARTNERSHIP, a Florida general
partnership (the “Assignor”), in favor of NNN HEALTHCARE/OFFICE REIT COMMONS V,
LLC, a Delaware limited liability company (“Assignee”).

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Assignor hereby grants, conveys, transfers and assigns to
Assignee all of Assignor’s rights, title and interest in, to and under any and
all of the following to the extent they are related to that certain real
property located in the County of Collier, Florida, commonly known as Commons V
Medical Office Building and more particularly described in Exhibit A attached
hereto (the “Real Property”):

a. all leases (the “Leases”), including associated amendments, with all persons
leasing the Real Property or any part thereof, except for certain payments for
tenant improvements previously advanced by Assignor, as set forth on Exhibit B,
together with all security deposits, other deposits held in connection with the
Leases, Lease guarantees and other similar credit enhancements providing
additional security for the Leases;

b. all tangible and intangible personal property owned by Seller located on and
used in connection with the Real Property, including, specifically, without
limitation, equipment, furniture, tools and supplies, any website maintained by
Assignor, and all related intangibles including Seller’s interest in the name
“Commons V Medical Office Building”;

c. all service contracts, agreements, warranties and guaranties relating to the
operation, use or maintenance of the Real Property (the “Contracts”); and

d. to the extent transferable, all building permits, certificates of occupancy
and other certificates, permits, licenses and approvals relating to the Real
Property.

Assignor hereby agrees to indemnify, protect, defend and hold Assignee harmless
from and against any and all claims, demands, liabilities, losses, costs,
damages or expenses (including, without limitation, reasonable attorneys’ fees
and costs) arising out of or resulting from any breach or default by Assignor
under the terms of the Leases and the Contracts arising prior to the date
hereof.

Assignor hereby covenants that it will, at any time and from time to time upon
written request therefor, at Assignee’s sole expense and without the assumption
of any additional liability thereby, execute and deliver to Assignee, its
successors and assigns, any new or confirmatory instruments and take such
further acts as Assignee may reasonably request to fully evidence the assignment
contained herein and to enable Assignee, its successors and assigns to fully
realize and enjoy the rights and interests assigned hereby.

Assignee hereby accepts the foregoing assignment and agrees to assume, pay,
perform and discharge, as and when due, all of the agreements and obligations of
Assignor under the Leases and Contracts and agrees to be bound by all of the
terms and conditions of the Leases and the Contracts.

Assignee hereby agrees to indemnify, protect, defend and hold Assignor harmless
from and against and any all claims, demands, liabilities, losses, costs,
damages or expenses (including, without limitation, reasonable attorneys’ fees
and costs) arising out of or resulting from any breach or default by Assignee
under the terms of the Leases and Contracts arising on or after the date hereof.

The provisions of this Assignment shall be binding upon, and shall inure to the
benefit of, the successors and assigns of Assignor and Assignee, respectively.

This Assignment may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, Assignor and Assignee have caused their duly authorized
representatives to execute this Assignment as of the date first above written.



      ASSIGNOR: Commons V Investment Partnership,

a Florida general partnership

By: /s/ Jerry F. Nichols



    Jerry F. Nichols, Its Managing Partner

By: Ribek Company, a Florida general partnership and Managing Partner for the
above partnership

By: Ribek Corporation, a Delaware Corporation

and Managing Partner for Ribek Company

By: /s/ Edward J. Mace
Edward J. Mace, Its Vice President


By: Manatee Building Partnership, a Florida general partnership and Managing
Partner for the above partnership

By: /s/ George W. Ferguson



    George W. Ferguson, Its Managing Partner

Date: April 23, 2007



      ASSIGNEE: NNN Healthcare/Office REIT Commons V, LLC, a Delaware limited
liability company

By: Triple Net Properties, LLC, a Virginia limited liability company, its
Manager

By: /s/Richard Hutton
Name: Richard Hutton
Title: Executive Vice President


Date: April 20, 2007

Exhibits to Assignment and Assumption Agreement:
Exhibit A — Legal Description of Real Property
Exhibit B — Excluded Payments

